Citation Nr: 0603716	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for chronic otitis 
externa, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of an excision of a chondroma of the left 
ankle.

3.  Entitlement to an increased rating for a left ankle scar, 
currently evaluated as 10 percent disabling, including 
entitlement to a compensable rating prior to September 2, 
2005.

4.  Entitlement to an effective date earlier than December 5, 
2000 for the assignment of a 10 percent rating for chronic 
otitis externa.

5.  Entitlement to an effective date earlier than September 
6, 2001 for the grant of entitlement to service connection 
for residuals of an excision of a chondroma of the left 
ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active service from November 1940 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a September 2005 rating decision, the RO increased 
the rating for left ankle scarring to 10 percent effective 
September 2, 2005.  This is not a complete grant of benefits 
sought.  Thus, the issue remains on appeal and is 
recharacterized as set forth on the title page of this 
decision.

This appeal was previously before the Board in June 2004 and 
it was determined that additional development was required.  
All requested development was performed, but all benefits 
sought have not been granted.  As such, this matter is 
properly returned to the Board for further appellate 
consideration.  

In June 2004, the Board referred several matters to the RO 
for appropriate action.  An undated deferred rating sheet 
includes notations as to each issue previously discussed by 
the Board, but there is no evidence of action on the issues.  
The Board notes that there is additional evidence as to the 
veteran's claim of entitlement to service connection for 
hearing loss in a September 2005 VA examination report.  
Thus, this issue is again referred to the RO for action.  


FINDINGS OF FACT

1.  The veteran has complaints of itching and discharge from 
both ears, particularly in warm weather months, with no 
objective evidence of active otitis externa on examination.

2.  The veteran experiences moderate limitation of motion in 
the left ankle with 15 degrees of dorsiflexion and 40 degrees 
of plantar flexion.

3.  The veteran's left ankle scar is superficial and tender 
on palpation; it does not cause limitation of motion or 
function.

4.  In June 1969, the RO continued a noncompensable rating 
for service-connected chronic otitis externa; the veteran was 
notified of the rating decision, but did not appeal and the 
decision became final.

5.  There is no communication from the veteran or his 
representative prior to December 5, 2000, that constitutes a 
claim for an increased rating for chronic otitis externa.

6.  It is not factually ascertainable that the veteran's 
chronic otitis externa increased in severity on any date 
within the year preceding the December 5, 2000 claim for an 
increased rating.

7.  On September 6, 2001, the RO received a written statement 
from the veteran which was interpreted as requesting 
entitlement to service connection for residuals of an 
excision of a chondroma of the left ankle.

8.  There is no communication from the veteran or his 
representative prior to September 6, 2001, that constitutes a 
formal or informal claim for entitlement to service 
connection for residuals of an excision of a chondroma of the 
left ankle.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for chronic 
otitis externa have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.87, Diagnostic Code 6210 
(2005).

2.  Criteria for a rating in excess of 10 percent for the 
residuals of an excision of a chondroma of the left ankle 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71(a), Diagnostic Code 5271 
(2005).

3.  Criteria for a rating of 10 percent for a left ankle scar 
have been met as of September 6, 2001.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.344, 4.1-4.16, 4.118, 
Diagnostic Code 7804 (2005).

4.  Criteria for a rating in excess of 10 percent for a left 
ankle scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code 7804 
(2005).

5.  Criteria for an effective date prior to December 5, 2000, 
for the assignment of a 10 percent rating for chronic otitis 
externa have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).

6.  Criteria for an effective date prior to September 6, 
2001, for the grant of service connection for residuals of an 
excision of a chondroma of the left ankle have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 
3.157, 3.400 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran, as to some 
of the issues, subsequent to the initial denial of the 
veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision on all the 
matters on appeal, it can be argued that the timing of the 
notices does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in October 2001 and June 2004, VA 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The June 2004 letter also advised the 
appellant to submit any relevant evidence in his possession.  
The Board finds that these documents fulfilled VA's duty to 
notify, including the duty to notify the appellant to submit 
any pertinent evidence in his possession, and that any defect 
in the timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO made numerous attempts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claims, including obtaining medical records 
identified by the appellant.  The record includes service 
medical records, private medical records, and VA medical 
records.  The Board notes that the appellant was scheduled 
for VA examinations in relation to his claims and was 
afforded an opportunity to give testimony before the Board in 
May 2004.  Under these circumstances, the Board finds that 
the record includes sufficient competent evidence to decide 
the claims on appeal.  See 38 C.F.R. § 3.159(c)(4).  As such, 
the Board finds that VA has fulfilled its duty to notify and 
assist the appellant in the claims under consideration and 
that adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Consequently, the issues may be considered on the 
merits.

Increased Ratings

The veteran asserts that his disabilities are more severe 
than currently rated.  He credibly testified before the Board 
that his bilateral ear disability caused frustration due to 
constant itching and discharge, particularly during the 
summer months.  The veteran also stated that his left foot 
disability limited his ability to walk when wearing shoes 
that had backs higher than the scarring on the foot.  The 
veteran testified that he was retired and did not have any 
occupational limitation due to his disabilities.

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which allows for the 
assignment of ratings based on the average impairment of 
earning capacity resulting from service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases where 
the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Chronic Otitis Externa

The veteran requests that a rating higher than 10 percent be 
assigned for his bilateral ear disability because he 
experiences constant itching and a foul-smelling drainage.  
He contends that he has developed hearing loss due to his 
service-connected otitis externa.  The veteran testified 
before the Board that he did not participate in regular 
treatment for otitis externa.


Private medical records from May 2001 and December 2003 show 
that the veteran reported a history of chronic otitis 
externa.  On examination on both occasions, the veteran's 
ears were clear.  Consistent with the veteran's testimony, 
there is no evidence of continued treatment for chronic 
otitis externa.

An October 2001 VA examination report shows that the veteran 
reported constant itching in his ears with discharge in both 
ears in the summer.  He denied tinnitus or vertigo.  On 
physical examination, the auricles were normal.  There was 
some cerumen in the external canals on the left side with no 
evidence of scaling, edema or discharge on the right side.  
The tympanic membranes were intact on both sides with 
sclerotic changes.  Tympanum and mastoids were normal and the 
patient did not have any problems in his conversation with 
the examiner.  The examiner concluded that the veteran had 
otitis externa with constant itching and discharge, 
especially in the summer.

A January 2005 VA examination report reflects that the 
veteran reported a history of chronic, recurrent itching in 
both ears, more pronounced in the summer months.  He 
complained of a yellow fluid discharge from his ear canals in 
the summer months.  He also stated that his hearing had 
gradually declined since his October 2001 VA examination.  He 
denied any history of tinnitus, vertigo, or impaired 
balance/gait disturbance related to an ear condition.  He 
also denied any history of tympanic membrane perforation, 
otalgia, or recurrent ear infections requiring evaluation and 
treatment by a physician.  

On physical examination, both auricles had normal 
configuration and texture with no deformity, lesions or 
tissue loss.  Both external canals were patent and clean with 
no sign of inflammation, edema, scaling or fluid discharge.  
Both tympanic membranes were intact with scattered areas of 
sclerotic changes.  There was no mastoid tenderness, 
cholesteatoma, aural polyps, or active infection of the 
outer, middle and/or inner ear.  He had no clinical signs or 
symptoms of Ménière's Syndrome, peripheral vestibular 
disorder, or any other complication of ear disease at the 
time of the examination.  The examiner's diagnosis was 
bilateral sensorineural hearing loss with no clinical 
evidence of otitis externa/media at the time of the 
examination.

A summertime examination was scheduled for and performed at 
the beginning of September 2005.  The examination report 
shows that the veteran reported a history of progressive 
bilateral hearing loss.  He denied a history of tinnitus or 
vertigo.  He reported that his main complaint was an 
intermittent otitis externa that occurred bilaterally on an 
intermittent basis, particularly in the warm summer months.  
He reported that his ears were itchy due to excessive 
moisture.  He was wearing binaural amplification which 
utilized hypoallergenic shell material.

On physical examination, both pinnas, external auditory 
canals, and tympanic membranes were within normal limits.  
The external auditory canals were clear and did not appear to 
be inflamed, nor did there appear to be an excessive amount 
of otorrhea or even moisture that would otherwise be 
consistent with otitis externa.
The examiner noted a mostly symmetrical, bilateral, sloping 
sensorineural hearing loss which he did not relate to the 
veteran's otitis externa, although he did note that it was 
consistent with the veteran's military history.  Middle ear 
function was normal and the examiner noted that the 
examination results were not consistent with active otitis 
externa.

The veteran's chronic otitis externa is evaluated as 10 
percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 
6210, which allows for a 10 percent rating when there is 
evidence of chronic otitis externa exhibited by swelling, 
discharge and itching requiring frequent and prolonged 
treatment.  There is no higher disability rating available 
under this diagnostic code.  Higher ratings may be assigned 
under the schedule of ratings upon a showing of vertigo, 
dizziness, loss of auricle, and/or malignant neoplasm of the 
ear.

Given the evidence as outlined above, the Board finds that 
the 10 percent rating currently assigned more than adequately 
reflects the clinical picture presented.  Although the 
veteran credibly testified that he experiences discharge and 
itching, there is no evidence of the need for frequent and/or 
prolonged treatment.  Additionally, there is no evidence of 
vertigo, dizziness, loss of auricle, and/or 


malignant neoplasm of the ear to warrant a rating in excess 
of 10 percent under Diagnostic Codes 6204, 6205, 6207 or 
6208, also found at 38 C.F.R. § 4.87.  Therefore, a rating 
higher than 10 percent must be denied on a schedular basis.

The Board points out at this juncture that the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is not here before the Board for adjudication.  
It has been referred to the RO for appropriate action.

Residuals of an Excision of a Left Ankle Chondroma

The veteran testified that he experienced some weakness in 
his left ankle with prolonged activities.  He stated that his 
main complaint was pain from his shoes rubbing on the ankle 
scarring.  The veteran testified that he played golf and was 
able to walk without an assistive device.

A November 2001 VA examination report shows that the veteran 
currently complains of pain and stiffness in his left ankle, 
particularly in the morning and after prolonged walking.  He 
did not complain of swelling, heat or redness.  He did not 
complain of episodes of giving way or of locking, but he 
claimed to have fatigue and lack of endurance in the left 
ankle.  He did not report using a cane or a crutch, but he 
did state that he used an Ace bandage for ankle support 
approximately once a month.  On physical examination, there 
was no evidence of local swelling, heat, redness or 
tenderness.  Range of motion of the ankle was as follows:  
dorsiflexion was to 15 degrees bilaterally; plantar flexion 
to 40 degrees bilaterally; and strength was 4 out of 5 
bilaterally.  On x-ray, there was no evidence of arthritis of 
the left ankle, although there was a calcaneal spur of the 
left foot.  The examiner's diagnosis was status-post surgery 
of chondroma, medial aspect of the left ankle, with sequelae 
of stiffness and mild weakness of the left ankle and 
calcaneus spur of the left foot.  The examiner opined that 
the calcaneus spur was not related to his left ankle surgery.

An August 2005 VA examination report shows that the veteran 
reported ankle pain when walking with occasional swelling, 
but no instability.  The veteran reported that he used an 
over-the-counter ankle support but he did not have a brace or 
receive any medications or treatment for the ankle.  The 
veteran did not report any true periods of flare-up.  The 
examiner noted that the veteran denied using crutches, 
braces, a cane or corrective shoes.  There were no reported 
episodes of dislocation or subluxation.  On physical 
examination there was no varus or valgus angulation and the 
veteran was not tender over the medial aspect of his ankle or 
on the plantar heel or elsewhere on the foot.  There were 
also no abnormal callosities.  Shoes showed satisfactory 
symmetrical wear.  Range of motion of the left ankle was 
recorded as dorsiflexion to 0 degrees and plantar flexion 
from 0 to 50 degrees.  Inversion and eversion of the foot 
were slightly reduced on the left as compared to the right.  
The veteran's sensation in his feet was intact.  X-rays of 
the left ankle showed mild changes of degenerative arthritis 
with a plantar heel spur.

The examiner opined that the veteran's current degenerative 
arthritis and plantar heel spur were not as likely as not 
related to the veteran's surgical excision of chondroma.  The 
veteran's recorded range of motion was repeated several times 
without change, so there was no clinical evidence of reduced 
range of motion or function with repetition.

The veteran's left ankle disability is rated under 38 C.F.R. 
§ 4.71a,  Diagnostic Code 5271, which provides for a 10 
percent rating for moderate limitation of ankle motion and a 
20 percent rating for marked limitation of ankle motion.  
Normal ankle dorsiflexion is from 0 degrees to 20 degrees, 
and normal ankle plantar flexion is from 0 degrees to 45 
degrees.  See 38 C.F.R. § 4.71, Plate II. 

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, the veteran's reports of pain and 
weakness have been considered in conjunction with the Board's 
review of the limitation of motion diagnostic codes.

As noted above, the veteran's ranges of motion have been 
recorded as 40 and 50 degrees of plantar flexion and 15 and 0 
degrees of dorsiflexion.  The Board notes that although the 
August 2005 examination report purports to show that the 
veteran had 0 degrees of dorsiflexion in both of his ankles 
at that time, the recorded lack of movement is not only 
inconsistent with the previous VA examination report from 
November 2001, but also inconsistent with the veteran's 
complaints of only stiffness and pain upon repeated use.  The 
veteran makes no complaints of complete loss of dorsiflexion, 
which is what the 0 degree reading implies.  Also, the 
veteran reported at his August 2005 VA examination that he 
was able to walk and that he did not use a crutch or cane.  
The Board finds total loss of dorsiflexion of both ankles to 
be inconsistent with a veteran who is able to walk without 
any assistive device.  Therefore, the Board does not consider 
the reading of 0 degrees of dorsiflexion of both ankles to be 
accurate and will only use the range of motion of 
dorsiflexion from the November 2001 VA examination report.  
Thus, the veteran's range of motion for his left ankle is 
shown to be 15 degrees of dorsiflexion and 40 degrees of 
plantar flexion when using the plantar flexion reading most 
favorable to the veteran.

After reviewing the record as a whole, the Board concludes 
that the veteran's left ankle disability is productive of no 
more than moderate limitation of motion.  While the reported 
range of motion on examination varies to some degree, the 
Board believes that the overall picture presented is one of 
essentially moderate limitation of motion because the veteran 
clearly presents as an individual who is able to move his 
ankle without much difficulty, who can walk and play golf, 
and who does not require any assistance to ambulate.  The 
veteran's complaints of pain and weakness on use have been 
considered, but there is no persuasive evidence that there is 
any additional functional loss due to pain, fatigue, weakness 
or incoordination to such a degree to result in more than 
moderate limitation of motion of the ankle, particularly 
given that repeated range of motion testing in August 2005 
produced no additional pain or loss of range of motion.  
Therefore, the overall disability picture presented by the 
veteran's left ankle condition is that of moderate limitation 
of motion, which is appropriately rated as 10 percent 
disabling under Diagnostic Code 


5271.  The veteran's disability picture does not present such 
severe limitation of motion to the ankle to be characterized 
as marked limitation.  Thus, a 20 percent disability rating 
under Diagnostic Code 5271 must be denied.

Left Ankle Scar

The veteran's left ankle scar is currently rated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7804, which allows for assignment of such a rating upon a 
showing of a superficial scar that is tender and painful on 
examination.  This is the highest rating possible under this 
diagnostic code.  

Diagnostic criteria for scars were revised during the course 
of the appeal, effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  The Board points out that VA's 
General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. Section 5110(g) can be no 
earlier than the effective date of the change.  VAOPGCPREC 3-
2000 (Apr. 10, 2000); See, too, 38 C.F.R. § 3.114.  

Criteria for rating superficial scarring that is not found on 
the face, head or neck basically remained the same under 
Diagnostic Code 7804.  Specifically, under the old version of 
this diagnostic code, superficial scars that were tender or 
painful on objective demonstration warranted a 10 percent 
rating and the 10 percent rating was the highest disability 
rating available.  Consequently, the Board finds that neither 
the new or the old criteria is more favorable to the veteran 
and they will be discussed together.



The veteran does not participate in any treatment for the 
scarring on his left ankle.  He selects shoes that do not rub 
the area of the scarring in an effort to avoid discomfort.  
The veteran testified that he does not experience any type of 
ulceration of the scarring.  He stated that the tenderness of 
the scarring had been consistent since the surgery in the 
1940's.

Upon VA examination in November 2001, the veteran reported a 
nontender, but pruritic scarred area which occasionally 
bothered him when he was wearing thongs or sandals.  On 
physical examination, the veteran had an irregular, linear, 
hypopigmented four-inch long scar on the medial aspect of his 
left ankle that was somewhat lumpy and bound down, but 
nontender.  It was slightly disfiguring.

Upon VA examination in September 2005, the veteran related 
that he has been bothered by sharp pain and a burning 
sensation in the scar area with any kind of pressure, even 
very light pressure.  The veteran denied underlying 
induration, breakdown of the tissue over the scar, and any 
dysfunction, other than the pain and burning with pressure.  
On examination, there was a linear, hypopigmented scar over 
the left ankle just below the medial malleolar protuberance.  
The scar was two- inches long by a quarter of an inch wide.  
The veteran complained of sharp pain and a burning sensation 
when the scar was palpated.  There was no underlying 
induration, no breakdown of tissue over the scar and no 
dysfunction noted.  The scar was moderately disfiguring.  The 
scar occupied zero percent of the veteran's exposed skin and 
less than one percent of the veteran's total skin.  The 
examiner's diagnosis was surgical scar, left medial ankle, 
symptomatic, and moderately disfiguring.

The Board points out that VA will handle cases affected by 
change in medical findings or diagnosis so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation and pension.  See 38 C.F.R. § 3.344(a).  
Additionally, it is the defined and consistently applied 
policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Thus, when considering that the veteran's testimony and 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that symptomatology with respect to his scarring 
has been essentially consistent since he submitted his claim 
for an increased rating.  Thus, the Board finds that the 
assignment of the more favorable 10 percent evaluation should 
be assigned for the entire period in question.  A rating 
higher than 10 percent, however, must be denied as there is 
no evidence that the scarring causes any limitation of motion 
and/or limitation of function beyond that contemplated by the 
assignment of a 10 percent rating. 

Extra-schedular Ratings

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected disabilities and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings; 
the Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for his service-
connected disabilities and his treatment records are void of 
any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by itching and drainage from the 
ears, pain associated with scarring, and moderate limitation 
of motion in one ankle has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran and higher 
ratings are denied on an extra-schedular basis.

Earlier Effective Dates

Assignment of a 10 percent rating for chronic otitis externa

The veteran contends that the 10 percent rating assigned 
effective December 5, 2000, should have been effect as of his 
discharge from service because his symptoms have remained the 
same.  The veteran has not specifically addressed the timing 
of his application for an increased rating.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.


In a June 1969 rating decision, the RO confirmed and 
continued a noncompensable percent rating for the veteran's 
otitis externa, chronic, quiescent, recurrent, effective 
November 26, 1957.  The veteran was given notice of the 
rating decision, but did not appeal that decision.  As such, 
it is final.  38 U.S.C.A. § 7105.  The effective date for the 
increase in the rating must, therefore, be determined in 
relation to a later claim.

The veteran submitted a request for an increase in the rating 
for his otitis externa disability on December 5, 2000.  In a 
December 2001 rating decision, the RO increased the rating 
from 0 percent to 10 percent as of December 5, 2000, the date 
of receipt of the claim.  

As noted above, if the effective date assigned for an 
increased rating is the date of the application for the 
increase, the law will allow for an earlier effective date if 
it is factually ascertainable that an increase in severity of 
the service-connected disability occurred within the year 
previous to the application.  The date the claim was 
received, December 5, 2000, is not in dispute.  

Medical evidence of record for the time period from December 
5, 1999 to December 5, 2000, contains no evidence related to 
the veteran's otitis externa.  Thus, it is not factually 
ascertainable from the medical evidence of record that an 
increased rating was warranted within the one-year period 
prior to the veteran's application for an increased rating.  
The only evidence in support of the veteran's claim is his 
own statements that his symptoms were so severe prior to his 
submission of his claim so as to allow for the assignment of 
a 10 percent rating.  Unfortunately, the Board cannot accept 
the veteran's assertions, standing on their own, as 
laypersons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In sum, the Board finds that the June 1969 rating action is 
final and that there is no correspondence in the record 
between the June 1969 rating decision and the December 2000 
request for an increased in benefits that can be construed as 
an informal claim for an increase in benefits.  Additionally, 
the Board finds that there is no medical evidence within the 
one year prior to December 5, 2000 that factually supports 
entitlement to an increased rating of 10 percent for the 
veteran's otitis externa disability.  Therefore, assignment 
of an effective date prior to December 5, 2000, for the 
increase in rating for otitis externa disability is denied.

Grant of entitlement to service connection for residuals of 
an excision of a left ankle chondroma

The veteran contends that a rating specifically for the 
residuals of a left ankle chondroma should be awarded as of 
the date of his original claim because the disability has 
been present since that time.  He asserts that the scarring 
of the left ankle, which he has been service-connected for 
since 1945, is part and parcel of the disability as a whole 
and that by awarding service-connection for the scarring, VA 
implicitly acknowledged that service-connection should be 
awarded for the residuals of the surgery that caused the 
scarring.

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An exception to this general rule applies 
if a claim is received within one year from separation from 
service.  In that case, the effective date shall be the day 
following separation from service.  See 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  A "claim" or "application" 
is a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits.  The benefit sought must be 
identified.  See 38 C.F.R. § 3.155.  The mere presence 


of medical evidence of a disability does not constitute a 
claim; rather, the veteran must assert a claim either 
expressly or impliedly.  VA is not required to conjure up 
issues not raised by the claimant.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  See 38 C.F.R. § 3.157(b).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  See 38 C.F.R. § 3.157(b)(1).

The record contains evidence that the veteran wrote a letter 
to the President in September 2001 in which he complained 
about problems with his left ankle since his active duty 
service.  The record shows that the RO interpreted this 
document as a claim for benefits.  There is nothing in the 
record prior to September 2001 that remotely suggested that 
the veteran requested VA compensation for residuals of his 
left ankle surgery beyond the scarring that had originally 
been addressed in 1945.  As such, in a December 2001 rating 
decision, the RO awarded service connection for status post-
operative surgery, chondroma, left ankle, with stiffness and 
mild weakness, and limitation of motion, effective September 
6, 2001, the date of the veteran's letter to the President.

There is no communication from the veteran or his 
representative prior to September 6, 2001 expressing a desire 
to apply for service connection for a left ankle disability 
related to the excision of a chondroma.  As a result, there 
is nothing in the record prior to September 6, 2001 that can 
be construed as a formal or informal application for service 
connection benefits for residuals of excision of a left ankle 
chondroma.  Therefore, assignment of an effective date prior 
to September 6, 2001, for the grant of service connection for 
the residuals of a left ankle chondroma is denied.



ORDER

A rating higher than 10 percent for chronic otitis externa is 
denied.

A rating higher than 10 percent for the residuals of an 
excision of a chondroma of the left ankle is denied.

A 10 percent rating for left ankle scarring is granted as of 
September 6, 2001, subject to the laws and regulations 
governing the award of monetary benefits.

A rating higher than 10 percent for left ankle scarring is 
denied.

An effective date earlier than December 5, 2000, for the 
assignment of a 10 percent rating for chronic otitis externa 
is denied.

An effective date earlier than September 6, 2001, for the 
grant of service connection for residuals of an excision of a 
chondroma of the left ankle is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


